

116 HR 373 IH: Fairness for Medical Providers Act of 2019
U.S. House of Representatives
2019-01-09
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 373IN THE HOUSE OF REPRESENTATIVESJanuary 9, 2019Ms. Brownley of California introduced the following bill; which was referred to the Committee on Energy and Commerce, and in addition to the Committee on Ways and Means, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concernedA BILLTo amend title XVIII of the Social Security Act to provide for certain administrative or judicial
			 review respecting the identification of primary care practitioners under
			 part B of the Medicare program.
	
 1.Short titleThis Act may be cited as the Fairness for Medical Providers Act of 2019. 2.Providing for certain administrative or judicial review respecting the identification of primary care practitioners under part B of the Medicare program (a)In generalSection 1833(x)(4) of the Social Security Act (42 U.S.C. 1395l(x)(4)) is amended to read as follows:
				
					(4)Limitation on review
 (A)In generalSubject to subparagraph (B), there shall be no administrative or judicial review under section 1869, 1878, or otherwise, respecting the identification of primary care practitioners under this subsection.
 (B)ExceptionSubparagraph (A) shall not apply in the case of administrative or judicial review under section 1869, 1878, or otherwise, of the issue of whether the Secretary (or an entity contracting with the Secretary) failed to identify an individual described in clause (i) of paragraph (2)(A) as a primary care practitioner by reason of coding error with respect to items and services furnished by such individual during an applicable prior period (as described in clause (ii) of such paragraph)..
 (b)Effective dateThe amendment made by subsection (a) shall apply as if included in the enactment of the Patient Protection and Affordable Care Act (Public Law 111–148).
			